Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorsander (hereinafter Thorsander, US 2013/0227490) in view of Kwon et al. (hereinafter Kwon, US 2015/0121242) and Parsons (hereinafter Parsons, US 7,689,933).
In regards to independent claim 1, Thorsander teaches a system comprising: at least one processor; and at least one non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to (Thorsander, [0129-0130], :
provide, for presentation on a client device, a graphical user interface for navigating and viewing content items (Thorsander, [0137], “In this example, state 401 shows an application displayed on the display 204 of the electronic device 201, where the application presents a list of content items 410”);
based on detecting a user interaction with the graphical user interface, activating a selection mode within the graphical user interface to allow for selection of the content items (Thorsander, [0184], “As mentioned before, one of the shortcut icons that may be available on the sidebar 444 is the `select more` or `multiple select` 470 icon. Selecting this icon can enable a `multiple select` mode, thus allowing for easier and more intuitive methods of selecting multiple content items”);

Thorsander fails to specifically teach: 
Identify a second type of touch gesture made with respect to a second content item of the content items;
based on identifying the second type of touch gesture made with respect to the second content item, provide an enlarged view of the second content item within the graphical user interface while maintaining the selection state of the first content item.
Kwon teaches:
identify a second type of touch gesture made with respect to a second content item of the content items (Kwon, [0057], “The command may be input by a gesture using at least one of the touch and the hovering”) and
based on identifying the second type of touch gesture made with respect to the second content item, provide an enlarged view of the second content item within the graphical user interface (Kwon, [0057], “For example, in a case where a command for enlarging a size of a given thumbnail is input, the controller 210 may enlarge the corresponding thumbnail in response to the input of the command, and may decrease a size of at least one other thumbnail because the size of the screen 220 is fixed. The command may be input by a gesture using at least one of the touch and the hovering”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Thorsander and Kwon before him before the effective filing date of the claimed invention, to modify the 
Parson teaches an enlarged view of the second content item within the graphical user interface while maintaining the selection state of the first content item (Parson, Fig. 2 Column 45-55 Column 8 Lines 33-41, “The corresponding image is a thumbnail image of the first page of the respective content item (e.g., the first page of a multi-page document) in list 105. When a specific content item (e.g., a multi-page document) in the list 105 is selected by a viewer, the display application herein automatically displays a portion or all respective pages (e.g., corresponding thumbnail images) of the selected document in display region 115-3 as a respective group of images 160,” “As discussed above, zoom function 172 enables a viewer to enlarge or reduce a size associated with any or all of the images in display region 115-3”). It would have been obvious to one of ordinary skill in the art, having the teachings of Thorsander and Parson before him before the effective filing date of the claimed invention, to modify the item selection state taught by Thorsander to include an enlarging input without changing selection state of Parson in order to obtain an item selection state that remains when items are enlarged. One would have been motivated to make such a combination because it allows a user to preview an object without have to effect the selections already made. 
In regards to dependent claim 2, Thorsander fails to explicitly teach the first type of touch gesture comprises a tap gesture; and the second type of touch gesture comprises a press-and-hold gesture. Kwon teaches:
the first type of touch gesture comprises a tap gesture; and the second type of touch gesture comprises a press-and-hold gesture (Kwon, [0058], “The gesture includes at least one of a touch, a tap, a double tap, a flick, a drag, a drag & drop, a swipe, a multi swipe, a pinch, touch & hold, shaking, and 
In regards to dependent claim 3, Thorsander teaches:
the graphical user interface for navigating and viewing content items comprises a grid arrangement of the content items (Thorsander, Fig. 4 Items 410, 411, [0033], “In some example embodiments, the application displays the number of items in a grid layout”).
Thorsander fails to explicitly teach while the second content item is enlarged, the grid arrangement is not viewable within the graphical user interface.
Kwon teaches while the second content item is enlarged, the grid arrangement is not viewable within the graphical user interface (Kwon, [0097], “For example, when an arbitrary thumbnail is touched for a long time by the user, the electronic device 200 may display a pop-up window (not shown) including at least one function applicable to the corresponding thumbnail. The pop-up window may be different according to the type or a field of content corresponding to the thumbnail, and may include various functions, such as deletion, download, upload, share, and full-screen view”). It would have been obvious to one of ordinary skill in the art, having the teachings of Thorsander and Kwon before him before the effective filing date of the claimed invention, to modify the item selection state taught by Thorsander to include an enlarging input of Kwon in order to obtain an item selection state that can receive input to enlarge items. One would have been motivated to make such a combination because it allows the user to review the item selected in a legible manner instead of relying on a thumbnail.
In regards to dependent claim 4, Thorsander fails to explicit teach identify, while the second content item is enlarged, a third touch gesture; and reducing the second content item to reveal the grid arrangement of the content items based on identifying the third touch gesture. Kwon teaches identify, while the second content item is enlarged, a third touch gesture; and reducing the second content item to reveal the grid arrangement of the content items based on identifying the third touch gesture (Kwon, [0097], “For example, when a gesture is input in an upper direction of the screen 710 by using a finger 730a and 730b, the electronic device 200 may reduce a size of a thumbnail corresponding to a point at which the gesture is detected to a size corresponding to a point at which the gesture is ended as illustrated in FIG. 7B. As described above, the size of the thumbnail 711 of FIG. 7A is adjusted to a size of a thumbnail 721 of FIG. 7B. Further, sizes of other thumbnails 712 to 716 of FIG. 7A may also be adjusted to sizes of thumbnails 722 to 726 of FIG. 7B in response to the adjustment of the size of the thumbnail 711”). It would have been obvious to one of ordinary skill in the art, having the teachings of Thorsander and Kwon before him before the effective filing date of the claimed invention, to modify the item selection state taught by Thorsander to include an enlarging input of Kwon in order to obtain an item selection state that can receive input to enlarge items. One would have been motivated to make such a combination because it allows the user to review the item selected in a legible manner instead of relying on a thumbnail.
In regards to dependent claim 5
In regards to dependent claim 6, Thorsander teaches instructions that, when executed by the at least one processor, cause the system to deactivate the selection mode in response to receiving a user interaction indicating deactivation of the selection mode (Thorsander, [0189], “Once the user has completed their selection they can perform one of the actions in the sidebar 1044 or cancel the selection and return to the underlying user interface”).
In regards to dependent claim 7, Thorsander teaches instructions that, when executed by the at least one processor, cause the system to provide, within the graphical user interface, one or more selectable operation options based on activating the selection mode, the one or more selectable operation options comprising at least one of a share operation, delete operation, edit operation, group operation, move operation, rename operation, or copy operation (Thorsander, [0178], “In this illustrative example, the contact-related sidebar 999 now displays the contact name as the header 970, rather than the email message details, and it now displays icons relating to actions that can be performed on the contact content type (like call 982, send SMS 983, share 984, view 985 and invite 986)”).
Independent claim 8 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 9 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 10 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 11 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 12
Dependent claim 13 is in the same context as claim 6; therefore it is rejected under similar rationale.
Dependent claim 14 is in the same context as claim 7; therefore it is rejected under similar rationale.
Independent claim 15 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 16 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 17 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 18 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 19 is in the same context as claim 5; therefore it is rejected under similar rationale.
Dependent claim 20 is in the same context as claim 6; therefore it is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171